Citation Nr: 1513557	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-27 838	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the August 3, 2010 decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for bilateral hearing loss and tinnitus. 


REPRESENTATION

Moving party represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

The moving party.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The moving party is a Veteran who had active duty from October 1952 until July 1953. 

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of clear and unmistakable error, a Board decision promulgated on August 3, 2010.

The Veteran testified via video before the undersigned Veterans Law Judge at a hearing held in June 2014.  A transcript of the hearing has been associated with the claims file.

The Veteran's appeal to reopen claims of service connection for hearing loss and tinnitus are independently docketed and are the subject of a separately published Board decision.


FINDING OF FACT

The moving party has not identified any error in the August 2010 Board decision denying service connection for hearing loss and tinnitus which, had it not been committed, would have compelled a different conclusion.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The moving party seeks to revise a Board decision of August 2010 which denied service connection for hearing loss and tinnitus.  A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2014).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The Board has carefully and sympathetically considered all statements and arguments made by the moving party and his representative, but finds that no error of fact or law has been raised, and the motion must therefore be dismissed.  Specifically, the moving party argues that examinations conducted in the 1950s - just prior to and just after the moving party's period of active service - were "a mistake" and that subsequent medical opinions based on such examinations are therefore themselves deficient.  See March 2013 VA Form 21-4138; see also June 2014 hearing transcript, page 5.  Additionally, the moving party has noted that subsequent private opinions - only one of which was of record at the time of the Board decision at issue - contest the validity of medical conclusions reached in the earlier examinations.

Simply to allege CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence does not rise to the stringent definition of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Here, the moving party essentially argues that the Board did not give adequate probative weight to private medical evidence (showing a connection between the claimed disorders and service and questioning the value of prior examinations), while affording too much weight to in-service and VA examinations (showing that the claimed disorders preexisted, and were not aggravated by service).  Thus, to the extent that the moving party's motion relates only to a disagreement regarding the weighing of evidence, such motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2014), and is dismissed without prejudice.


	(CONTINUED ON NEXT PAGE)


ORDER

The motion is dismissed without prejudice to refiling.




                       ____________________________________________
	M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404 (2014) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

Department of Veterans Affairs



